—Petefs, J.
Petitioner commenced this CPLR article 78 proceeding challenging a June 12, 2001 determination finding him guilty of violating a prison disciplinary rule prohibiting inmates from engaging in, encouraging or soliciting sexual activity. The Attorney General has advised this Court by letter that the determination at issue has been administratively reversed and that all references thereto have been expunged from petitioner’s institutional record. Inasmuch as petitioner has now received all of the relief to which he is entitled and is no longer aggrieved, the matter is dismissed as moot (see Matter of De Jesus v Goord, 282 AD2d 853; Matter of Curtis v Goord, 274 AD2d 808).
Mercure, J.P., Carpinello, Mugglin and Rose, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.